Title: From Thomas Jefferson to James Madison, 14 July 1804
From: Jefferson, Thomas
To: Madison, James


               
                  
                     Th:J. to mr Madison.
                  
                  July 14. 04.
               
               The inclosed reclamations of Girod & Chote against the claims of Bapstropp to a monopoly of the Indian commerce supposed to be under the protection of the 3d article of the Louisiana convention, as well as some other claims to abusive grants, will probably force us to meet that question. the article has been worded with remarkeable caution on the part of our negociators. it is that the inhabitants shall be admitted as soon as possible, according to the principles of our constn, to the enjoyment of all the rights of citizens, and, in the mean time, en attendant, shall be maintained in their liberty, property & religion. that is that they shall continue under the protection of the treaty, until the principles of our constitution can be extended to them, when the protection of the treaty is to cease, and that of our own principles to take it’s place. but as this could not be done at once, it has been provided to be as soon as our rules will admit. accordingly Congress has begun by extending about 20. particular laws by their titles, to Louisiana. among these is the act concerning intercourse with the Indians, which establishes a system of commerce with them, admitting no monopoly. that class of rights therefore are now taken from under the treaty & placed under the principles of our laws. I imagine it will be necessary to express an opinion to Govr Claiborne on this subject, after you shall have made up one. affectte. salutations
               
                  
                     Th: Jefferson
                  
               
            